DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, 8-12, 14 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The claim requires that different “types” of main and auxiliary material are used, but there is no
The claims require different “types” of main and auxiliary materials, but there is no indication as to what a “type” of material is or what would make one material different in “type” than another.  The claim further requires that the main materials “include characteristic materials, which indicate colors and mechanical properties of the 3D object”, but this does not clarify what the types are.  Furthermore, it is not clear what “characteristic materials” are – the description that they indicate colors and mechanical properties does not further define the materials, particularly wherein it is not clear how the materials would “indicate” the colors and properties.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 8-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Windau (WO2015026847) and alternatively in view of Biskop (2015/0093552).
Matsumoto teaches forming a mixed material 3D object comprising:
- obtaining layer print data – the data is considered to meet the requirements of structural and non-structural data as described particularly in [0050-52] wherein color and material properties are discussed,
- forming based on the layer print data, a layer print product by using No types of main materials and N2 types of auxiliary materials,
- as per Matsumoto each pixel is formed by applying more than one droplet to a given pixel [0052] – therefore this is a “main material” as claimed.
	The claim includes wherein N2 = 0, so only a main material is required and the limitations with regard to the auxiliary materials is met because they are not explicitly required as the claim is written.
	In regard to the number of plurality of ink drops ejected for each pixel equals each other, Matsumoto teaches that “the process may include the step of varying the number of pixel drops” wherein the number of droplets applied to each location is varied [0048] – as such, Matsumoto more broadly teaches that it is operable to include the same number of droplets per pixel (or to vary the number of drops per pixel).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the same number of drops per pixel as Matsumoto teaches that it is effective to form an object doing the same.  Further, the motivation of changing the number of 
As Matsumoto teaches forming a plurality of layers and forming the 3D object by stacking layers the limitations are met.
	In regard specifically to layering the target object, Matsumoto does not expressly teach the same, but Windau teaches that it is known to use a layering method to generate data which controls a 3D build process (p1, lines 10-15).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the layering technique of Windau to generate the data for the build of Matsumoto as the technique is well known and useful for computer control of a 3D build process.
	In further/alternative, in the interest in compact prosecution (see wherein N2=0 as per above), in further regard to the main and auxiliary materials, in any case, however, Matsumoto teaches applying several droplets in a single pixel wherein the droplets are materials of different refractive index [0049] – as such, one material would be operably considered a main material and a different material with a different refractive index either a different “type” of main or auxiliary material.  
The main materials include characteristic materials wherein such materials are not particularly limited – i.e. any of the materials of Matsumoto are operably the main materials and any materials the auxiliary materials, the labels are not limiting.  
Matsumoto teaches that polymers and/or monomers are useful [0055], but does not expressly teach white or transparent materials, while generally teaching colors as indicated above.  Biskop, however, teaches that in the formation of 3D objects using ink droplets, it is operable to use transparent polymers or monomers [0004-09].  It would 
In this case, an operable combination of the teachings includes wherein Matsumoto teaches providing droplets with and also without dye/pigments.  Therefore, the main materials are operably the dyes and the auxiliary materials are the transparent materials of Biskop – further this supports wherein the main materials indicate colors and mechanical properties of the object (particularly wherein there are no limitations on how the main materials indicate such properties, but the use of any material would effect a certain property)..  
	Regarding claims 4-6, as per Matsumoto at least one ink drop of main and/or auxiliary materials is deposited for each pixel, wherein there is no required distinction between the main and auxiliary materials, the limitations of claims 5 and 6 are also met wherein the main and auxiliary materials have different refractive indexes.
	Regarding claim 8, as per above, Matsumoto teaches varying refractive index which would be deposited based on “color data”.
	Regarding claims 9-11, any layer or portion thereof is operably considered a support layer and further layers the layer print product, as noted, the support materials and layer materials are not required to be distinct, and further as argued above, main and auxiliary materials are required to be different but there are no limitations on what the differences in fact are.
Regarding claim 12, as per above, Matsumoto teaches that the number of ink droplets is operably the same for any of the pixels, as the support and/or non-support pixels are effectively the same, besides positioning, the arguments carry over.
	Regarding claim 14, the droplets are understood to be deposited in a single x-y plane, per the described manner as above of Matsumoto of forming the build, see also Fig. 4 and related text.
	Regarding claim 19, all elements are met per above, as noted, Matsumoto teaches embodiments wherein a total number of ink droplets, including the main and auxiliary materials, is equal.

Response to Arguments
Applicant’s arguments are not persuasive.
In regard to the arguments over the 112 rejection, the arguments are not persuasive.  It is still not clear what a “type” of material is.  The claim adds that they “indicate” colors and mechanical properties, but even the term that they “indicate” is not particularly limiting as it is not clear how a material would, for example, “indicate” a mechanical property of the build.  The applications of “types” of materials is still not clear.  The definition of “type” in the claim (and specification) is purely set forth based on what the materials ‘indicate’ and give no guidance of what they actually are.
The Office maintains the argument that the teachings of Matsumoto teach all elements of the claim – particularly wherein the types of materials and main and auxiliary materials are not specifically defined or limited.  
Initially it is noted that the claims include wherein:
N1=No and therefore N2=0 as it is undefined.

The Office maintains that Matsumoto teaches the claimed elements of maintaining the same number of droplets per pixel and also teaches multiple types of main and auxiliary materials.  The exact language of Matsumoto impliedly teaches that the number of droplets per pixel is operably the same or different. 
The Office does not agree that Matsumoto teaches away from the condition as claimed, and rather supports it as argued above.  By teaching that it is operable to vary the number of droplets, Matsumoto introduces the number of droplets as a result effective variable – and therefore suggests that the variable can be modified depending on the conditions desired.  
Further, the combination of Matsumoto and Biskop include a clear material as well as dyed material, as per above.  As such, Matsumoto teaches the operability of applying more than one droplet, whether it be the clear material or Biskop or the clear material and a dye.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715